DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment filed 12/04/2020 has been entered.  Claims 1-15 and 21-24 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-37 of copending Application No. 16/893571 and claims 1-20 of copending Application No. 16/112525.  Although the claims at issue are not identical, they are not patentably distinct from each other because all sets of claims are directed to a surgical instrument that has a compartment for a power pack that engages a firing mechanism of a loading unit having jaws.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 12, and 23, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reed et al.  (US 20170290583 A1).
Regarding claims 1, 12, and 23, Reed et al. discloses a surgical fastener applier (10) comprising: a housing (40) having a proximal opening (120 extends therethrough) at a proximal portion (figs. 2-3); an elongated shaft (46) extending distally from the housing and having a lumen dimensioned to receive a loading unit (50/20, [0060]); and 
a loading unit (124) having an elongated member (124/20), first and second jaws (32/34) at a distal portion (24) and 
a firing mechanism (26) movable axially within the elongated member to effect firing of fasteners from the loading unit into tissue clamped between the first and second jaws ([0070], figs. 1-5 and 10), the loading unit insertable into the proximal opening of the housing (at least during assembly the loading unit 124/20 can be inserted into proximal opening, figs. 2-5) and through the lumen of the elongated shaft (46) to expose the first and second jaws from a distal end of the elongated shaft (figs. 1-5), wherein the housing has a compartment (handle portion of 42, fig. 3) to removably receive a power pack (112), the power pack interacting with the loading unit (114/116/120) and having a motor (112) and an engagement member (114) removably engageable with the firing mechanism (120/26) of the loading unit when the power pack is loaded in the compartment of the housing to effect powered movement of the firing mechanism of the loading unit from a first position to a second position ([0043-0071], figs. 1-10).

Claim(s) 1, 12, and 23, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tillman et al. (US 20190059923 A1).
Regarding claims 1, 12, and 23, Reed et al. discloses a surgical fastener applier (200) comprising: a housing (206) having a proximal opening (208) at a proximal portion (fig. 2); an elongated shaft (opposing/distal end of 208) extending distally from the housing (fig. 2) and having a lumen (208, fig. 2) dimensioned to receive a loading unit (260); and 
a loading unit (260) having an elongated member (260), first and second jaws (290) at a distal portion (fig. 2) and 
a firing mechanism (280) movable axially within the elongated member to effect firing of fasteners from the loading unit into tissue clamped between the first and second jaws (290), the loading unit insertable into the proximal opening of the housing (fig. 2) and through the lumen of the elongated shaft (fig. 2) to expose the first and second jaws from a distal end of the elongated shaft (fig. 2), wherein the housing has a compartment (handle portion fig. 2- gear/transmission shown) to removably receive a power pack (capable of receiving power pack, [0070]), the power pack interacting with the loading unit (fig. 2) and having a motor [0070] and an engagement member (226/225) removably engageable with the firing mechanism (280) of the loading unit [0070-0072] when the power pack is loaded in the compartment of the housing to effect powered movement of the firing mechanism of the loading unit from a first position to a second position ([0039-0072], figs. 1-2).



Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 4962681 A).
Regarding claims 1 and 12, Yang discloses a surgical fastener applier (figs. 13-15) comprising: a housing (103) having a proximal opening (portion between the handle portion and proximal most end of 208’, fig. 13) at a proximal portion; an elongated shaft (upper and lower shafts formed via 1153/1103) extending distally from the housing and having a lumen (two lumens formed via 1153/1103, figs. 13-14) dimensioned to receive a loading unit (figs. 13-14); and 
a loading unit (213) having an elongated member (chuck body/tool end 209), first and second jaws (chuck jaws 213 for holding bit) at a distal portion and 
a firing mechanism (drill bit/tool bit) movable axially within the elongated member (capable of being moved/repositioned to be longer/shorter etc.) to effect firing of fasteners from the loading unit into tissue clamped between the first and second jaws (capable of having tissue clamped therein and firing a screw therethrough), the loading unit insertable into the proximal opening of the housing (212 is “insertable” into the proximal opening via being slid proximally to the handle proximal portion) and through the lumen of the elongated shaft to expose the first and second jaws from a distal end of the elongated shaft (202b with 212 insert into either lumen 1153/1103), wherein the housing has a compartment (portions with contacts 208) to removably receive a power pack (202a/202b), the power pack interacting with the loading unit (202a/202b interacts with 212) and having a motor (201) and an engagement member (209) removably engageable with the firing mechanism (drill bit/tool bit via chuck 213) of the loading unit when the power pack is loaded in the compartment of the housing to effect powered movement of the firing mechanism of the loading unit from a first position to a second position (col. 3, lines 55-67, col. 4, lines 1-50, figs. 13-15).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 56

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 and 21-24 is/are rejected under 35 U.S.C. 103 as obvious over Roth et al. (US 20110166585 A1) in view of Tsuruta et al. (US 20190201034 A1) and further in view of Beardsley et al. (US 20130184704 A1).
Regarding claims 1, 4, 11-12, and 23, Roth et al. teaches a surgical fastener applier (10) comprising: a housing (34) having a proximal opening (40) at a proximal portion (fig. 1); an elongated shaft (30) extending distally from the housing (fig. 1) and having a lumen (40/28, fig. 1) dimensioned to receive a loading unit (14, [0095-0100, 0105], figs. 1 and 13) extending longitudinally distally from the proximal opening and the loading unit is insertable through the lumen in the housing, the loading unit removably loadable into a surgical instrument positioned within a body of a patient ([0095-0100, 0105], figs. 1 and 13); and 
a loading unit (14) having an elongated member (48), first and second jaws (44/46) at a distal portion (fig. 1) and 
a firing mechanism (figs. 1, 11, 13, and 20-24) movable axially within the elongated member to effect firing of fasteners from the loading unit into tissue clamped between the first and second jaws (via handle 54 [0095]), the loading unit (14) insertable into the proximal opening (40) of the housing (fig. 1) and through the lumen of the elongated shaft (fig. 1) to expose the first and second jaws from a distal end of the elongated shaft while the instrument is positioned in the body of the patient so the first and second jaws extend distally of the shaft of the instrument so the first and second jaws extend distally of the shaft of the instrument, (fig. 1), wherein the housing has a compartment (34) to removably receive a power pack and the loading unit (14) engageable with and actuable by the instrument (actuate by inserting/manipulating, firing once connected and capable of receiving power pack, [0094-0105], figs. 1, 11, 13, and 20-24).
Roth et al. fails to teach the power pack interacting with the loading unit and having a motor and an engagement member removably engageable with the firing mechanism of the loading unit when the power pack is loaded in the compartment of the housing to effect powered movement of the firing mechanism of the loading unit from a first position to a second position, wherein the compartment includes a cover and the compartment is sealed when the cover is closed.
Tsuruta et al. teaches a surgical fastener (1, figs. 1-2) having a loading unit (2-2a/2b/2c/2d, figs. 6 and 10-23), a power pack (120/122, figs. 22-23) interacting with the loading unit (fig. 22) and having a motor (7) and an engagement member (133) removably engageable with a firing mechanism (89/78 and/or 90) of the loading unit (2c, figs. 11-22) when the power pack is loaded in a compartment (125/126/140, col. 15, line 63 - col. 16, line 67) of the housing to effect powered movement of the firing mechanism of the loading unit from a first position to a second position (col. 4, line 10- col. col. 17, line 26, figs. 1-23), wherein the compartment includes a cover (140) and the compartment is sealed when the cover is closed (140, col. 16, lines 32-67).
Beardsley et al. teaches a surgical instrument (110) comprising a housing (280) at a proximal portion of the instrument (fig. 2), having a loading unit (effector [0008, 0034-0040]), a power pack (110/140) interacting with the loading unit  [0032-0044, 0050] and having a motor (140) and an engagement member (142) removably engageable with a firing mechanism of the loading unit ([0037-0040, 0048, 0050]) when the power pack is loaded in a compartment (282, [0042]) of the housing to effect powered movement of the firing mechanism of the loading unit from a first position to a second position ([0032-0050], figs. 1-4), wherein the compartment includes a cover (290) and the compartment is sealed when the cover is closed ([0019-0025, 0037-0044, 0050], fig. 2).
Beardsley et al. states: “Each motor 140 is configured to actuate a function or operation of an end effector assembly (not shown), including but not limited to, articulating, rotating, closing of the jaw members, ejecting fasteners, cutting, and the like” [0037]
Given the teachings of Roth et al. to have a surgical fastener applier with a loading unit inserted into a housing having proximal opening, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical fastener applier to have a modular assembly, sanitation needs, maintenance needs, and/or for safety purposes as taught by Tsuruta et al. and Beardsley et al.
Regarding claim 2, Roth et al. teaches the loading unit includes a cartridge (44/412) containing the fasteners (staples), the cartridge removable from the loading unit after firing and replaceable with another cartridge having fasteners ([0095-0096, 0117, 0141, 0150], figs. 2, 11, 13, and 19-22).
Regarding claims 3, 7-8, 10, 13, and 15, Roth et al. teaches the loading unit is removable from the surgical fastener applier while the surgical fastener applier remains in a body of a patient, the loading unit removable by proximal withdrawal from the lumen of the elongated shaft and proximal opening of the housing wherein the loading unit has an engagement structure (mating shape, figs. 11 and 13) engageable with a side wall of the housing to retain the loading unit, ([0092-0100, 0117], figs. 2 and 11) and wherein the loading unit is removable and replaceable with a second loading unit having a different structure than the loading unit removed from the surgical fastener applier, the loading unit is removable and replaceable while the surgical fastener applier remains in a body of a patient, wherein the loading unit is removable from the surgical fastener applier without removing the surgical fastener applier from the body and a second loading unit having fresh fasteners is loadable into the surgical fastener applier without removing the surgical fastener applier from the body wherein the loading unit includes a cartridge containing the fasteners, the cartridge removable from the loading unit after firing and replaceable with another cartridge having fasteners, (cartridge is “removable” and plurality of lumens running through 28 for other instruments/loading unit(s)/cartridges, [0092-0093, 0095-0096], figs. 2 and 11).
Regarding claims 5-6 and 22, Roth et al. teaches the loading unit has an articulation member movable within the elongated member to move the first and second jaws to an angle to a longitudinal axis of the elongated member (shafts 48/28 and pod members are flexible, articulation links 180, allowing additional articulation, [0092, 0095-0097, 0114-0115, 141] and teaches having yoke/hinge assemblies [0122-0123], figs. 14-15) and Roth et al. teaches a second engagement member (18/20/22/24/26), the second engagement member removably engageable with an articulating mechanism in the loading unit to effect articulation of the first and second jaws from a linear position to a position angled with respect to a longitudinal axis of the elongated member when the power pack is loaded into the compartment (pod assembly 16 on flexible end also with plurality of lumens running through 28 for other instruments, [0092-0093, 0095-0096]) but fails to teach wherein the firing mechanism is activated by a first motor of the power pack and the articulation member is actuated by a second motor of the power pack. Tsuruta et al. teaches having the power pack (120/122, fig. 23) includes a motor (7) that effects linear movement of the articulating mechanism and is engageable with the second engagement member (col. 4, line 10- col. col. 17, line 26, figs.  22-23).  Beardsley et al. teaches having the power pack (110/140) includes a second motor (140) and the second motor effects linear movement of the articulating mechanism and is engageable with the second engagement member wherein the firing mechanism is activated by a first motor of the power pack and the articulation member is actuated by a second motor of the power pack (capable of being linked to articulating mechanism(s)/members, [0019-0025, 0041-0044, 0050], fig. 2).
Given the teachings of Roth et al. to have a surgical fastener applier with a loading unit inserted into a housing having proximal opening, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the power pack to include a second motor and the second motor effects linear movement of the articulating mechanism and is engageable with the second engagement member wherein the firing mechanism is activated by a first motor of the power pack and the articulation member is actuated by a second motor of the power pack to have a powered articulating and a powered device as taught by Tsuruta et al. and Beardsley et al.
Regarding claim 9, Roth et al. teaches the elongated member of the loading unit has actuator assembly (50) connecting with housing (34) but fails to teach having an elongated slot to receive as the engagement member of the power pack for engagement of a drive mechanism of the power pack with the firing mechanism of the loading unit.
Tsuruta et al. teaches the firing member (89/78 and/or 90) integrated with a elongated member (134) of the loading unit having an elongated slot (motor 7 extends out of box pack 122 into a slot of the compartment (125/126) and connects via pinion shaft 134/137/7a/7b) to receive the engagement member of the power pack for engagement of a drive mechanism of the power pack with the firing mechanism of the loading unit (col. 16, lines 3-67).
Beardsley et al. also teaches an elongated member (distal nose portion with smaller diameter, figs. 2-4) of the loading unit having an elongated slot (150) to receive the engagement member (142/gear) of the power pack for engagement of a drive mechanism (gear/140) of the power pack with the firing mechanism of the loading unit (142 connects to effectors, [0037, 0050], figs. 1-4).
Given the teachings of Roth et al. to have a surgical fastener applier with a loading unit inserted into a housing having proximal opening, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the power pack/elongated member to having an elongated slot to receive as the engagement member of the power pack for engagement of a drive mechanism of the power pack with the firing mechanism of the loading unit to have a powered articulating and a powered device as taught by Tsuruta et al. and Beardsley et al.
Regarding claim 14, Roth et al. teaches the loading unit has an articulation member movable within the elongated member to move the first and second jaws to an angle to a longitudinal axis of the elongated member (shafts 48/28 and pod members are flexible, articulation links 180, allowing additional articulation, [0092, 0095-0097, 0114-0115, 141] and teaches having yoke/hinge assemblies [0122-0123], figs. 14-15).
Regarding claim 21, Roth et al. teaches the elongated member of the loading unit has actuator assembly (50) connecting with housing (34) but fails to teach a power pack that has a rotatable member rotatable within the power pack to effect linear movement of the engagement member.
Beardsley et al. teaches a surgical instrument (110) comprising a housing (280) at a proximal portion of the instrument (fig. 2), the housing containing a compartment therein (282, [0042]) and the compartment positioned the compartment configured to removably receive a power pack (110) including a motor (140), a rotatable motor shaft (142), and a rotatable member (gear) operatively connected to the shaft ([0032-0044, 0050], figs. 1-4) to effect linear movement of the engagement member  (142 connects to effectors, [0037, 0050], figs. 1-4). 
Tsuruta et al. teaches a power pack (120/122/7, figs. 22-23) that has a rotatable member (133/134) rotatable within the power pack to effect linear movement of an engagement member (17, col. 16, lines 3-67, figs. 22-23).
Given the teachings of Roth et al. to have a surgical fastener applier with a loading unit inserted into a housing having proximal opening, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the power pack/elongated member to include a rotatable member rotatable within the power pack to effect linear movement of the engagement member to have a powered articulating and a powered device as taught by Tsuruta et al. and Beardsley et al.
Regarding claim 24, Roth et al. teaches the elongated member of the loading unit has actuator assembly (50) connecting with housing (34) but fails to teach a power pack is loadable into a compartment of the instrument after the loading unit is loaded into the instrument.
Tsuruta et al. teaches a surgical instrument (1, figs. 1-2) having a loading unit (2-2a/2b/2c/2d, figs. 6 and 10-23), a power pack (120/122, figs. 22-23) that is loadable into a compartment (125/126/140, col. 15, line 63 - col. 16, line 67) of the instrument after a loading unit is loaded into the instrument (fig. 6 and 10-23).
Given the teachings of Roth et al. to have a surgical fastener applier with a loading unit inserted into a housing having proximal opening, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the power pack/elongated member to be loadable into the/a compartment of the instrument after the loading unit is loaded into the instrument to have a powered articulating and a powered device as taught by Tsuruta et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See references cited, form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731